
	
		II
		111th CONGRESS
		1st Session
		S. 1594
		IN THE SENATE OF THE UNITED STATES
		
			August 6, 2009
			Mr. Lieberman (for
			 himself, Mr. Kennedy, and
			 Mr. Akaka) introduced the following bill;
			 which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To provide safeguards against faulty asylum procedures,
		  to improve conditions of detention for detainees, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Secure and Safe Detention and Asylum
			 Act.
		2.DefinitionsIn this Act:
			(1)Asylum
			 seekerThe term asylum seeker means an applicant for
			 asylum under section 208 of the Immigration and Nationality Act (8 U.S.C. 1158)
			 or for withholding of removal under section 241(b)(3) of such Act (8 U.S.C.
			 1231(b)(3)) or an alien who indicates an intention to apply for relief under
			 either such section and does not include a person with respect to whom a final
			 adjudication denying an application made under either such section has been
			 entered.
			(2)Credible fear
			 of persecutionThe term credible fear of persecution
			 has the meaning given that term in section 235(b)(1)(B)(v) of the Immigration
			 and Nationality Act (8 U.S.C. 1225(b)(1)(B)(v)).
			(3)DepartmentThe
			 term Department means the Department of Homeland Security.
			(4)DetaineeThe
			 term detainee means an alien in the Department’s custody held in a
			 detention facility.
			(5)Detention
			 facilityThe term detention facility means any
			 Federal facility in which an asylum seeker, an alien detained pending the
			 outcome of a removal proceeding, or an alien detained pending the execution of
			 a final order of removal, is detained for more than 72 hours, or any other
			 facility in which such detention services are provided to the Federal
			 Government by contract, and does not include detention at any port of entry in
			 the United States.
			(6)Reasonable fear
			 of persecution or tortureThe term reasonable fear of
			 persecution or torture has the meaning described in section 208.31 of
			 title 8, Code of Federal Regulations.
			(7)SecretaryThe
			 term Secretary means the Secretary of Homeland Security.
			(8)StandardThe
			 term standard means any policy, procedure, or other
			 requirement.
			(9)Vulnerable
			 populationsThe term vulnerable populations means
			 classes of aliens subject to the Immigration and Nationality Act (8 U.S.C. 1101
			 et seq.) who have special needs requiring special consideration and treatment
			 by virtue of their vulnerable characteristics, including experiences of, or
			 risk of, abuse, mistreatment, or other serious harms threatening their health
			 or safety. Vulnerable populations include the following:
				(A)Asylum
			 seekers.
				(B)Refugees admitted
			 under section 207 of the Immigration and Nationality Act (8 U.S.C. 1157) and
			 individuals seeking such admission.
				(C)Aliens whose
			 deportation is being withheld under section 243(h) of the Immigration and
			 Nationality Act (as in effect immediately before the effective date of section
			 307 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996
			 (Public Law 104–208; 110 Stat. 3009–612)) or section 241(b)(3) of the
			 Immigration and Nationality Act (8 U.S.C. 1231(b)(3)).
				(D)Aliens granted or
			 seeking protection under article 3 of the Convention Against Torture and other
			 Cruel, Inhumane, or Degrading Treatment or Punishment, done at New York,
			 December 10, 1994.
				(E)Applicants for
			 relief and benefits under the Immigration and Nationality Act pursuant to the
			 amendments made by the Trafficking Victims Protection Act of 2000 (division A
			 of Public Law 106–386; 114 Stat. 1464), including applicants for nonimmigrant
			 status under subparagraph (T) or (U) of section 101(a)(15) of the Immigration
			 and Nationality Act (8 U.S.C. 1101(a)(15)).
				(F)Applicants for
			 relief and benefits under the Immigration and Nationality Act pursuant to the
			 amendments made by the Violence Against Women Act of 2000 (division B of Public
			 Law 106–386; 114 Stat. 1491).
				(G)Unaccompanied
			 alien children (as defined in 462(g) of the Homeland Security Act of 2002 (6
			 U.S.C. 279(g)).
				(H)Families with
			 children.
				(I)Detainees with
			 serious medical or mental health needs.
				3.Procedures for
			 ensuring accuracy and verifiability of sworn statements taken pursuant to
			 expedited removal authority
			(a)In
			 generalThe Secretary shall establish quality assurance
			 procedures to ensure the accuracy and verifiability of signed or sworn
			 statements taken by employees of the Department exercising expedited removal
			 authority under section 235(b) of the Immigration and Nationality Act (8 U.S.C.
			 1225(b)).
			(b)Recording of
			 interviewsAny sworn or signed written statement taken of an
			 alien as part of the record of a proceeding under section 235(b)(1)(A) of the
			 Immigration and Nationality Act (8 U.S.C. 1225(b)(1)(A)) shall be accompanied
			 by a recording of the interview which served as the basis for that sworn
			 statement.
			(c)Recordings
				(1)In
			 generalThe recording of the interview shall also include the
			 written statement, in its entirety, being read back to the alien in a language
			 that the alien claims to understand, and the alien affirming the accuracy of
			 the statement or making any corrections thereto.
				(2)FormatThe
			 recording shall be made in video, audio, or other equally reliable
			 format.
				(d)Exemption
			 authority
				(1)Subsections (b)
			 and (c) shall not apply to interviews that occur at facilities exempted by the
			 Secretary pursuant to this subsection.
				(2)The Secretary or
			 the Secretary’s designee may exempt any facility based on a determination by
			 the Secretary or the Secretary's designee that compliance with subsections (b)
			 and (c) at that facility would impair operations or impose undue burdens or
			 costs.
				(3)The Secretary or
			 the Secretary’s designee shall report annually to Congress on the facilities
			 that have been exempted pursuant to this subsection.
				(4)The exercise of
			 the exemption authority granted by this subsection shall not give rise to a
			 private cause of action.
				(e)InterpretersThe
			 Secretary shall ensure that a professional fluent interpreter is used when the
			 interviewing officer does not speak a language understood by the alien and
			 there is no other Federal, State, or local government employee available who is
			 able to interpret effectively, accurately, and impartially.
			(f)Recordings in
			 immigration proceedingsRecordings of interviews of aliens
			 described in subsection (b) shall be included in the record of a proceeding and
			 may be considered as evidence in any further proceedings involving the
			 alien.
			4.Procedures
			 governing detention decisionsSection 236 of the Immigration and
			 Nationality Act (8 U.S.C. 1226) is amended—
			(1)in subsection
			 (a)—
				(A)in the matter
			 preceding paragraph (1)—
					(i)in
			 the first sentence by striking Attorney General and inserting
			 Secretary of Homeland Security;
					(ii)by
			 striking (c) and inserting (d); and
					(iii)in the second
			 sentence, by inserting or the Secretary after Attorney
			 General;
					(B)in paragraph
			 (2)—
					(i)in
			 subparagraph (A)—
						(I)by inserting
			 or the Secretary after Attorney General;
			 and
						(II)by striking
			 or at the end;
						(ii)in
			 subparagraph (B), by striking but at the end; and
					(iii)by inserting
			 after subparagraph (B) the following:
						
							(C)the alien’s own
				recognizance; or
							(D)a secure
				alternatives program as provided for in this section;
				but
							;
					(2)by redesignating
			 subsections (b), (c), (d), and (e) as subsections (d), (e), (f), and (h),
			 respectively;
			(3)by inserting
			 after subsection (a) the following new subsections:
				
					(b)Custody
				Decisions
						(1)In
				generalIn the case of a decision under subsection (a) or (d),
				the following shall apply:
							(A)The decision
				shall be made in writing and shall be served upon the alien. A decision to
				continue detention without bond or parole shall specify in writing the reasons
				for that decision.
							(B)The decision
				shall be served upon the alien within 48 hours of the alien’s detention or, in
				the case of an alien subject to section 235 or 241(a)(5) who must establish a
				credible fear of persecution or a reasonable fear of persecution or torture in
				order to proceed in immigration court, within 48 hours of a positive credible
				fear of persecution or reasonable fear of persecution or torture
				determination.
							(2)Criteria to be
				consideredThe criteria to be considered by the Attorney General
				and the Secretary in making a custody decision shall include—
							(A)whether the alien
				poses a risk to public safety or national security;
							(B)whether the alien
				is likely to appear for immigration proceedings; and
							(C)any humanitarian
				reasons that may warrant the alien's release.
							(3)Custody
				redeterminationAn alien subject to this section may at any time
				after being served with the Secretary’s decision under subsection (a) or (d)
				request a redetermination of that decision by an immigration judge. All
				decisions by the Secretary to detain an alien without bond or parole shall be
				subject to redetermination by an immigration judge within 2 weeks from the time
				the alien was served with the decision, except that the alien may waive the
				requirement that the redetermination occur within 2 weeks. The alien may
				request another redetermination upon a showing of a material change in
				circumstances since the last redetermination hearing. The Secretary shall
				advise the alien at the time the alien is served with the Secretary's decision
				under subsection (a) or (d) of the opportunity for requesting a redetermination
				under this paragraph.
						(c)Exception for
				mandatory custody and mandatory detentionSubsections (b)(2) and
				(b)(3) shall not apply to any alien who is subject to mandatory detention under
				sections 235(b)(1)(B)(iii)(IV) or 241(a)(2) or to mandatory custody under
				sections 236(e) or
				236A.
					;
			(4)in subsection
			 (d), as redesignated—
				(A)by striking
			 Attorney General at any time may and inserting Secretary
			 may at any time, based on changed circumstances,; and
				(B)by striking
			 or parole and inserting , parole, or decision to release
			 an alien;;
				(5)in subsection
			 (e), as redesignated—
				(A)in paragraph (1),
			 by striking Attorney General and inserting
			 Secretary; and
				(B)by amending
			 paragraph (2) to read as follows:
					
						(2)Release
							(A)In
				generalThe Secretary may release an alien described in paragraph
				(1) only if—
								(i)the alien
				satisfies the Secretary that the alien will not pose a danger to the safety of
				persons or property and is likely to appear for any scheduled proceeding;
				and
								(ii)(I)the Secretary decides
				pursuant to section 3521 of title 18, United States Code, that release of the
				alien from custody is necessary to provide protection to a witness, a potential
				witness, a person cooperating with an investigation into major criminal
				activity, or an immediate family member or close associate of a witness,
				potential witness, or person cooperating with such an investigation; or
									(II)the Secretary decides that the release
				is necessary for humanitarian reasons.
									(B)ProcedureA
				decision relating to such release shall take place in accordance with a
				procedure that considers the severity of the offense committed by the
				alien.
							;
				(6)in subsection
			 (f), as redesignated—
				(A)in paragraph
			 (1)—
					(i)in
			 the matter preceding subparagraph (A), by striking Attorney
			 General and inserting Secretary; and
					(ii)in
			 subparagraphs (A) and (B), by striking Service and inserting
			 Department of Homeland Security; and
					(B)in paragraph (3),
			 by striking Service and inserting Secretary of Homeland
			 Security;
				(7)by inserting
			 after subsection (f), as redesignated, the following new subsection:
				
					(g)Administrative
				Review
						(1)In
				generalIf an immigration judge’s custody decision has been
				stayed by the action of an officer or employee of the Department of Homeland
				Security pending an appeal of that decision, the stay shall expire in 30 days,
				unless the Board of Immigration Appeals before the expiration of the 30 days,
				and upon motion, enters an order continuing the stay.
						(2)Effect of
				continuing stayIf the Board of Immigration Appeals enters an
				order continuing the stay described in paragraph (1), the Board of Immigration
				Appeals shall adjudicate the bond appeal not later than 90 days after the date
				the custody decision was first stayed, and the stay shall expire if the Board
				has not acted before the expiration of the 90
				days.
						;
				and
			(8)in subsection
			 (h), as redesignated—
				(A)by striking
			 Attorney General’s and inserting Secretary of Homeland
			 Security’s; and
				(B)by striking
			 Attorney General and inserting Secretary.
				5.Legal
			 Orientation Program
			(a)In
			 GeneralThe Attorney General, in consultation with the Secretary,
			 shall ensure that all detained aliens in immigration and asylum proceedings
			 receive legal orientation through the Legal Orientation Program administered
			 and implemented by the Executive Office for Immigration Review of the
			 Department of Justice.
			(b)Expansion of
			 Legal AssistanceThe Secretary shall ensure the expansion through
			 the United States Citizenship and Immigration Services of public-private
			 partnerships that facilitate pro bono counseling and legal assistance for
			 asylum seekers awaiting a credible fear of persecution interview, as a
			 continuation of existing programs, such as the pilot program developed in
			 Arlington, Virginia, by the United States Citizenship and Immigration
			 Services.
			6.Conditions of
			 detention
			(a)In
			 generalThe Secretary shall ensure that all detention facilities
			 comply with the following minimum requirements:
				(1)Fair and humane
			 treatmentDetainees shall not be subject to degrading or inhumane
			 treatment, such as physical abuse, sexual abuse or harassment, or arbitrary
			 punishment.
				(2)Limitations on
			 solitary confinementDetainees shall not be subject to solitary
			 confinement, shackling, or strip searches, except to the extent that such
			 techniques are necessary to ensure the security of other detainees, staff, or
			 the public and only if less coercive measures will not ensure the security of
			 other detainees, staff, and the public. Decisions to place detainees in
			 solitary confinement shall be reviewed regularly.
				(3)Investigation
			 of grievancesDetainees shall have the right to prompt,
			 effective, and impartial investigations of grievances.
				(4)Access to
			 telephonesDetainees shall have sufficient access to telephones,
			 and the ability to contact, free of charge, legal representatives, foreign
			 consulates, the immigration courts, the Board of Immigration Appeals, and the
			 Federal courts through confidential toll-free numbers.
				(5)Location of
			 facilitiesDetention facilities shall be located, to the extent
			 practicable, near sources of free or low-cost legal representation with
			 expertise in asylum or immigration law.
				(6)Procedures
			 governing transfers of detaineesProcedures governing the
			 transfer of a detainee shall take into account—
					(A)the detainee’s
			 access to legal representatives; and
					(B)the proximity of
			 the facility to the venue of the asylum or removal proceeding.
					(7)Interpretation
			 and translation capabilitiesDetention facilities shall employ
			 staff that, to the extent practicable, are qualified in the languages
			 represented in the population of detainees at a detention facility, and
			 alternative interpreter and translation services shall be provided when
			 necessary.
				(8)Recreational
			 programs and activitiesDetainees shall be afforded daily access
			 to indoor and outdoor recreational programs and activities.
				(9)Noncriminal
			 detaineesProcedures and conditions of detention shall be
			 appropriate for detainees with no criminal convictions or history of violent
			 behavior, and those detainees shall not be detained with persons who have been
			 convicted of felonies or criminal offenses involving violence or persons with a
			 history of violent behavior.
				(10)Vulnerable
			 populationsProcedures and conditions of detention shall
			 accommodate the unique needs of asylum seekers, victims of torture and
			 trafficking, families with children, detainees who do not speak English,
			 detainees with special religious, cultural, or spiritual considerations, and
			 other vulnerable populations.
				(b)Rulemaking
				(1)In
			 generalThe Secretary shall prescribe regulations, using the
			 procedures for negotiated rulemakings under subchapter III of chapter 5 of
			 title 5, United States Code, to establish standards to ensure detainees are
			 treated humanely and to ensure compliance with the minimum requirements set
			 forth in subsection (a).
				(2)Representation
			 on negotiated rulemaking committeeAny negotiated rulemaking
			 committee established by the Secretary pursuant to paragraph (1) shall include
			 representatives and experts from—
					(A)relevant agencies
			 of the Department;
					(B)the Office of
			 Refugee Resettlement at the Department of Health and Human Services;
					(C)representatives
			 of State and local governments that have entered into intergovernmental service
			 agreements with the Department to detain aliens;
					(D)the United States
			 Commission on International Religious Freedom;
					(E)nongovernmental
			 organizations with expertise working on behalf of aliens in detention
			 facilities, including organizations that emphasize protections for vulnerable
			 populations;
					(F)nongovernmental
			 organizations with expertise advocating for asylum seekers;
					(G)organizations
			 that represent employees who work at detention facilities;
					(H)accrediting
			 bodies for medical care in settings comparable to detention facilities, such as
			 the National Commission on Correctional Health Care, or other experts in the
			 field of providing quality medical care in such settings; and
					(I)other interested
			 parties.
					(3)Time
			 requirementThe procedures for the negotiated rulemaking referred
			 to in paragraph (1) shall be conducted in a timely manner to ensure
			 that—
					(A)any
			 recommendations with respect to proposed regulations are provided to the
			 Secretary not later than 6 months after the date of enactment of this Act;
			 and
					(B)a final rule is
			 promulgated not later than 1 year after the date of enactment of this
			 Act.
					(c)Enforcing
			 regulations and standards
				(1)In
			 generalThe Secretary shall ensure that all detention facilities
			 comply with the requirements and regulations promulgated pursuant to this Act,
			 and any other applicable requirements.
				(2)Contracts for
			 administration of facilitiesThe Secretary shall ensure that any
			 contract that the Department enters into for the administration of a detention
			 facility includes provisions that—
					(A)require the
			 contractor to comply with the requirements and regulations promulgated pursuant
			 to this Act, and any other applicable requirements; and
					(B)permit the
			 Secretary to impose fines or penalties for noncompliance with those
			 requirements and regulations.
					(3)Intergovernmental
			 service agreement facilitiesThe Secretary shall ensure that any
			 intergovernmental service agreement that the Department enters into with a
			 State or local government to detain an alien includes provisions that—
					(A)require the State
			 or local government to comply with the requirements and regulations promulgated
			 pursuant to this Act, and any other applicable requirements; and
					(B)permit the
			 Secretary to impose fines or penalties for noncompliance with those
			 requirements or regulations.
					(4)Bureau of
			 prisons facilitiesThe Attorney General, in coordination with the
			 Secretary, shall ensure that aliens that are detained pursuant to an agreement
			 between the Department and the Department of Justice in facilities operated by
			 the Bureau of Prisons pending proceedings or awaiting deportation under
			 provisions of the Immigration and Nationality Act, are detained in compliance
			 with the requirements of, and regulations promulgated pursuant to, this Act,
			 and any other applicable requirements.
				(d)Quality of
			 medical care
				(1)In
			 generalThe Secretary shall ensure that prompt and adequate
			 emergency, primary, specialty, and hospital medical care is provided at no cost
			 to detainees, including dental care, eye care, mental health care, individual
			 and group counseling, and services with respect to medical dietary
			 needs.
				(2)ProceduresThe
			 Secretary shall ensure that procedures for providing medical care to detainees
			 include comprehensive intake screening, effective continuity of care, prompt
			 responses to requests for medical care or treatment, and accurate and timely
			 distribution of prescribed medication.
				(3)Medical
			 facilitiesThe Secretary shall ensure that medical facilities in
			 all detention facilities maintain current accreditation by the National
			 Commission on Correctional Health Care.
				(4)Medical
			 recordsThe Secretary shall ensure that complete medical records
			 are maintained for every detainee and that the records are made available upon
			 request to the detainee, the detainee's legal representative, or other
			 authorized individuals.
				(e)Training of
			 personnel
				(1)In
			 generalThe Secretary shall ensure that personnel in detention
			 facilities are given specialized training to better understand and work with
			 the population of detainees held at the facilities where such personnel work.
			 The training should address the unique needs of asylum seekers, victims of
			 torture or other trauma, and other vulnerable populations.
				(2)Specialized
			 trainingThe training required by this subsection shall be
			 designed to better enable personnel to work with detainees from different
			 countries and detainees who cannot speak English. The training shall emphasize
			 that many detainees have no criminal records and are being held for civil
			 violations.
				7.Office of
			 Detention Oversight
			(a)Establishment
			 of the Office
				(1)In
			 generalThere is established within the Department an Office of
			 Detention Oversight (in this section referred to as the
			 Office).
				(2)Head of the
			 officeThe head of the Office shall be an Administrator who shall
			 be appointed by, and shall report to, the Secretary.
				(3)ScheduleThe
			 Office shall be established and the Administrator of the Office appointed not
			 later than 180 days after the date of the enactment of this Act.
				(b)Responsibilities
			 of the Office
				(1)Inspections of
			 detention centersThe Administrator of the Office shall—
					(A)undertake
			 frequent and unannounced inspections of all detention facilities;
					(B)develop a
			 procedure for any detainee or the detainee’s representative to file a written
			 complaint directly with the Office; and
					(C)report to the
			 Secretary and to the Assistant Secretary of Homeland Security for U.S.
			 Immigration and Customs Enforcement all findings regarding a detention
			 facility’s noncompliance with detention standards and any applicable
			 laws.
					(2)InvestigationsThe
			 Administrator of the Office shall—
					(A)initiate
			 investigations, as appropriate, into allegations of systemic problems at
			 detention facilities, incidents that constitute violations of detention
			 standards or applicable laws, or other matters related to mistreatment of
			 detainees;
					(B)report to the
			 Secretary and the Assistant Secretary of Homeland Security for U.S. Immigration
			 and Customs Enforcement the results of all investigations; and
					(C)refer matters,
			 where appropriate, for further action to—
						(i)the
			 Department of Justice;
						(ii)the Office of
			 the Inspector General of the Department;
						(iii)the Office of
			 Civil Rights and Civil Liberties of the Department; or
						(iv)any other
			 relevant office or agency.
						(3)Report to
			 congress
					(A)In
			 generalThe Administrator of the Office shall submit to the
			 Secretary, the Committee on the Judiciary and the Committee on Homeland
			 Security and Governmental Affairs of the Senate, and the Committee on the
			 Judiciary and the Committee on Homeland Security of the House of
			 Representatives an annual report on the Administrator’s findings on detention
			 conditions and the results of the investigations carried out by the
			 Administrator.
					(B)Contents of
			 reportEach report required by subparagraph (A) shall
			 include—
						(i)a
			 description of the actions to remedy findings of noncompliance or other
			 problems that are taken by the Secretary or the Assistant Secretary of Homeland
			 Security for U.S. Immigration and Customs Enforcement, and each detention
			 facility found to be in noncompliance; and
						(ii)information
			 regarding whether such actions were successful and resulted in compliance with
			 detention standards.
						(4)Review of
			 complaints by detaineesThe Administrator of the Office shall
			 establish procedures to receive and review complaints of violations of the
			 detention standards promulgated by the Secretary. The procedures shall protect
			 the anonymity of the claimant, including detainees, employees, or others, from
			 retaliation.
				(c)Cooperation
			 With Other Offices and AgenciesWhenever appropriate, the
			 Administrator of the Office shall cooperate and coordinate its activities
			 with—
				(1)the Office of the
			 Inspector General of the Department;
				(2)the Office of
			 Civil Rights and Civil Liberties of the Department;
				(3)the Privacy
			 Officer of the Department;
				(4)the Civil Rights
			 Division of the Department of Justice; or
				(5)any other
			 relevant office or agency.
				(d)Deaths of
			 detaineesThe Secretary shall ensure that—
				(1)all deaths of
			 detainees and other aliens in the Department's custody, or other deaths related
			 to operations or actions of employees of U.S. Immigration and Customs
			 Enforcement or U.S. Customs and Border Protection, are reported on a timely
			 basis to—
					(A)the Office of
			 Detention Oversight, if the death occurred in a detention facility;
					(B)the Office of the
			 Inspector General of the Department;
					(C)the legal
			 representative of the deceased alien, if the Department is on notice that a
			 representative has been retained on the alien's behalf;
					(D)the immediate
			 family of the deceased alien, if the Department has contact information for an
			 immediate family member;
					(E)relevant State
			 and local government officials, including the coroner and the local law
			 enforcement agency with jurisdiction in the location where the death
			 occurred;
					(F)the Committee on
			 the Judiciary and the Committee on Homeland Security and Governmental Affairs
			 of the Senate; and
					(G)the Committee on
			 the Judiciary and the Committee on Homeland Security of the House of
			 Representatives;
					(2)a thorough
			 investigation is conducted into each death by—
					(A)the Office of
			 Detention Oversight;
					(B)the Office of the
			 Inspector General of the Department; or
					(C)another
			 appropriate office with investigative authority in the Department or other
			 Federal agency; and
					(3)a report
			 describing the results of the investigation into each death is provided
			 to—
					(A)the
			 Secretary;
					(B)the Committee on
			 the Judiciary and the Committee on Homeland Security and Governmental Affairs
			 of the Senate; and
					(C)the Committee on
			 the Judiciary and the Committee on Homeland Security of the House of
			 Representatives.
					8.Secure
			 alternatives program
			(a)Establishment
			 of ProgramThe Secretary shall establish a secure alternatives
			 program under which an alien who has been detained may be released under
			 enhanced supervision to prevent the alien from absconding and to ensure that
			 the alien makes appearances related to such detention.
			(b)Program
			 Requirements
				(1)Nationwide
			 implementationThe Secretary shall facilitate the development of
			 the secure alternatives program on a nationwide basis.
				(2)Utilization of
			 alternativesThe secure alternatives program shall utilize a
			 continuum of alternatives based on the alien’s need for supervision, which may
			 include placement of the alien with an individual or organizational sponsor, or
			 in a supervised group home.
				(3)Elements of
			 programThe elements of a secure alternatives program shall
			 include—
					(A)individualized
			 case management by an assigned case supervisor; and
					(B)referral to
			 community-based providers of legal and social services.
					(4)Restrictive
			 electronic monitoringRestrictive electronic monitoring devices,
			 such as ankle bracelets, may be used only when there is a demonstrated need for
			 such enhanced monitoring, and any decision to require such a device shall be
			 reviewed periodically.
				(5)Aliens eligible
			 for secure alternatives program
					(A)In
			 generalAliens who would otherwise be subject to detention based
			 on a consideration of the release criteria in section 236(b)(2) of the
			 Immigration and Nationality Act, as amended by section 4, or who are released
			 pursuant to section 236(e)(2) of such Act, as so amended, shall be considered
			 for the secure alternatives program.
					(B)Design of
			 programsSecure alternatives programs shall be designed to ensure
			 sufficient supervision of the population described in subparagraph (A).
					(6)ContractsThe
			 Secretary shall enter into contracts with qualified nongovernmental entities to
			 implement the secure alternatives program.
				(7)Other
			 considerationsIn designing such program, the Secretary
			 shall—
					(A)consult with
			 relevant experts; and
					(B)consider programs
			 that have proven successful in the past, including the Appearance Assistance
			 Program developed by the Vera Institute and the Intensive Supervision
			 Appearance Program.
					9.Less restrictive
			 detention facilities
			(a)ConstructionThe
			 Secretary shall facilitate the construction or use of secure but less
			 restrictive detention facilities.
			(b)CriteriaIn
			 implementing the requirements of paragraph (1), the Secretary shall—
				(1)consider the
			 design, operation, and conditions of existing secure but less restrictive
			 detention facilities;
				(2)construct or use
			 detention facilities where—
					(A)movement within
			 and between indoor and outdoor areas of the facility is subject to minimal
			 restrictions;
					(B)detainees have
			 ready access to social, psychological, and medical services;
					(C)detainees with
			 special needs, including those who have experienced trauma or torture, have
			 ready access to services and treatment addressing their needs;
					(D)detainees are not
			 placed in handcuffs, shackles, or solitary confinement within the
			 facility;
					(E)facility staff
			 are specially trained to address the needs of vulnerable populations;
					(F)detainees have
			 ready access to programs and recreation, including a full range of varied daily
			 activities and classes; and
					(G)detainees are
			 permitted contact visits with legal representatives and family members.
					(c)Placement in
			 less restrictive facilitiesIn deciding whether to place a
			 detainee in a secure but less restrictive detention facility, the Secretary
			 shall consider whether the detainee is—
				(1)a member of a
			 vulnerable population; or
				(2)a nonviolent,
			 noncriminal detainee.
				(d)Facilities for
			 families with childrenThe following requirements shall apply
			 with respect to families with children:
				(1)Families with
			 minor children shall not be held in detention facilities except when justified
			 by exceptional circumstances, when required by law, or when necessary to
			 expedite prompt removal pursuant to section 235(b)(1)(B)(iii).
				(2)In cases where
			 release or a secure alternatives program is not an option, the Secretary shall
			 ensure that—
					(A)special detention
			 facilities are designed to house parents with their minor children, taking into
			 account the particular needs and vulnerabilities of minor children;
					(B)procedures and
			 conditions of detention are appropriate for families with minor
			 children;
					(C)entities with
			 demonstrated experience and expertise in child welfare participate in the
			 management of facilities housing families with their minor children; and
					(D)individualized
			 reviews of each family’s well being and the need for continued detention are
			 conducted monthly.
					(e)Discretionary
			 waiver authority for families with childrenSection
			 235(b)(1)(B)(iii) of the Immigration and Nationality Act (8 U.S.C.
			 1225(b)(1)(B)(iii)) is amended—
				(1)in subclause
			 (IV), by striking Any alien and inserting Except as
			 provided in subclause (V), any alien; and
				(2)by adding at the
			 end the following:
					
						(V)Discretionary
				waiver authority for families with childrenThe Secretary of
				Homeland Security may decide for humanitarian reasons not to detain families
				with minor children who are otherwise subject to mandatory detention under
				subclause
				(IV).
						.
				(f)RegulationsThe
			 Secretary shall prescribe such regulations as are necessary to implement this
			 section.
			10.Study on the
			 effect of expedited removal provisions, practices, and procedures on asylum
			 claims
			(a)Study
				(1)In
			 generalThe United States Commission on International Religious
			 Freedom (in this section referred to as the Commission) is
			 authorized to conduct a study to determine whether immigration officers
			 described in paragraph (2) are engaging in conduct described in paragraph
			 (3).
				(2)Immigration
			 officers describedAn immigration officer described in this
			 paragraph is an immigration officer performing duties under section 235(b) of
			 the Immigration and Nationality Act (8 U.S.C. 1225(b)) with respect to aliens
			 who are apprehended after entering the United States and who may be eligible to
			 apply for asylum under such section or section 208 of such Act (8 U.S.C.
			 1158).
				(3)Conduct
			 describedConduct described in this paragraph is the
			 following:
					(A)Improperly
			 encouraging an alien referred to in paragraph (2) to withdraw or retract claims
			 for asylum.
					(B)Incorrectly
			 failing to refer such an alien for an interview by an asylum officer for a
			 determination of whether the alien has a credible fear of persecution (within
			 the meaning of section 235(b)(1)(B)(v) of the Immigration and Nationality Act
			 (8 U.S.C. 1225(b)(1)(B)(v))).
					(C)Incorrectly
			 removing such an alien to a country where the alien may be persecuted.
					(D)Detaining such an
			 alien improperly or in inappropriate conditions.
					(b)ReportNot
			 later than 24 months after the date on which the Commission initiates the study
			 conducted under subsection (a), the Commission shall submit a report containing
			 the results of the study to—
				(1)the Committee on
			 Homeland Security and Governmental Affairs, the Committee on the Judiciary, and
			 the Committee on Foreign Relations of the Senate; and
				(2)the Committee on
			 Homeland Security, the Committee on the Judiciary, and the Committee on Foreign
			 Affairs of the House of Representatives.
				(c)Staff
				(1)From other
			 agenciesAt the request of the Commission, the Secretary, the
			 Attorney General, and the Comptroller General of the United States shall
			 authorize staff designated by the Commission who are recognized for their
			 expertise and knowledge of refugee and asylum issues to assist the Commission
			 in conducting the study under subsection (a).
				(2)Hiring of
			 staffThe Commission may hire additional staff and consultants to
			 conduct the study under subsection (a).
				(3)Access to
			 proceedings
					(A)In
			 generalExcept as provided in subparagraph (B), the Secretary and
			 the Attorney General shall permit staff designated under paragraph (1) or hired
			 under paragraph (2) to have unrestricted access to all stages of all
			 proceedings conducted under section 235(b) of the Immigration and Nationality
			 Act (8 U.S.C. 1225(b)).
					(B)ExceptionsThe
			 Secretary and the Attorney General shall not permit unrestricted access
			 pursuant to subparagraph (A) in any case in which—
						(i)an
			 alien that is subject to a proceeding conducted under section 235(b) of the
			 Immigration and Nationality Act objects to such access; or
						(ii)the Secretary or
			 Attorney General determines that the security of a particular proceeding would
			 be threatened by such access.
						11.Authorization
			 of appropriations; effective date
			(a)Authorization
			 of appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 Act.
			(b)Effective
			 DateExcept as specifically
			 provided in sections 6 and 7, this Act and the amendments made by this Act
			 shall take effect on the date that is 180 days after the date of the enactment
			 of this Act.
			
